Exhibit 10.1

RETIREMENT AGREEMENT AND GENERAL RELEASE

THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
as of June 2, 2015 by and between John C. McNellis (hereinafter “Executive”), on
the one hand, and L-3 Communications Corporation (“L-3”), on the other hand
(Executive and L-3 are sometimes collectively referred to as the “Parties”).

W I T N E S S E T H :

WHEREAS, Executive and L-3 have come to an agreement regarding Executive’s
retirement from L-3;

WHEREAS, the Parties understand and agree that neither the making of this
Agreement, nor anything contained herein, shall, in any way, be construed or
considered to be an admission by L-3 or Executive of wrongdoing or noncompliance
with any federal, state, or local statute, public policy, tort law, contract
law, common law or of any other civil wrongdoing whatsoever.

NOW, THEREFORE, IT IS AGREED BY THE PARTIES THAT:

 

  1. Subject to Paragraph 6, below, Executive’s employment with L-3 shall
continue through, and terminate as of, February 26, 2016 (the “Retirement
Date”). Between the date hereof and the Retirement Date (the “Transition
Period”), Executive shall remain employed with L-3 and shall assist in the
transition of his duties as directed by L-3’s Chief Executive Officer (the
“CEO”) (such duties as directed by the CEO, the “Transition Services”). During
the Transition Period, Executive shall not, with respect to third parties, act
on behalf of or otherwise represent L-3 except as specifically directed by the
CEO. Notwithstanding his employment through the Retirement Date as described
above, on the date of this Agreement, Executive will resign in his capacity as
Senior Vice President of L-3 and President of Aerospace Systems and from all
other officer and director positions with L-3, L-3 Communications Holdings, Inc.
and their respective affiliates. L-3 may in its sole discretion direct Executive
to refrain from performing active duties for L-3 and to refrain from reporting
to the office from and after the date of this Agreement.



--------------------------------------------------------------------------------

  2. On or before the Retirement Date, Executive shall be paid for all unpaid
wages and all accrued but unused vacation to which Executive is entitled through
the Retirement Date, less withholding taxes and any other deductions required by
law.

 

  3. On the Retirement Date (or on such earlier date as may be required pursuant
to the terms of the applicable employee benefit plan), Executive’s participation
in L-3 benefit plans (including, without limitation, L-3’s regular and
supplemental pension plans, savings plans, deferred compensation plans,
Management Incentive Bonus (“MIB”) and short and long-term cash incentive plans)
shall cease, subject to any post-termination benefit rights that Executive may
have under such plans and in accordance with their terms. In addition,
Executive’s participation in L-3 health, disability and life insurance benefit
plans shall cease as of the Retirement Date, subject to any post-termination
benefit rights that may exist under such plans and in accordance with their
terms. Executive will receive, under separate cover, information regarding
Executive’s entitlement to benefits under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”). Executive will not be entitled to receive any
equity awards or other incentive compensation awards in respect of fiscal 2016
or future performance periods which commence after fiscal 2016, pursuant to
L-3’s incentive compensation plans or otherwise, except as expressly provided
for hereunder. Nothing in this Agreement will affect Executive’s rights to
indemnification and directors’ and officers’ liability insurance coverage to
which he is entitled under the certificate of incorporation and bylaws of L-3
Communications Holdings, Inc.

 

  4. On the Retirement Date, or on an earlier date if so directed by L-3,
Executive shall return to L-3 all of its property, equipment, credit cards,
documents and records, including materials generated or collected by Executive
during the course of Executive’s employment and including Confidential
Information (as defined in Paragraph 9, below), all of which are the property of
L-3.

 

  5.

Executive agrees to execute General Releases in the form attached hereto as
Exhibits A and B which shall release L-3 (including any successors and assigns,
subsidiaries, affiliates, related entities, merged entities and parent

 

Page 2 of 21



--------------------------------------------------------------------------------

  entities, and their respective officers, directors, stockholders, employees,
benefit plan administrators and trustees, agents, attorneys, insurers,
representatives, affiliates, successors and assigns, collectively, the “Released
Parties”) from any and all claims as set forth therein.

 

  6. Retirement Benefits. In consideration for Executive’s execution and
non-revocation of the General Release attached hereto as Exhibit A, and the
other duties and obligations set forth in this Agreement, L-3 agrees to the
following:

 

  a. L-3 agrees to continue Executive’s employment from the date hereof through
February 5, 2016 (the “Employment Period”). During the Employment Period (i) L-3
will continue paying to Executive his regular base salary payments (paid at the
rate of $650,000 per annum and prorated for partial periods, less applicable
withholdings and deductions) and (ii) L-3 will not separate Executive from
employment other than for “Cause” as defined in the agreement governing the
restricted stock units issued to Executive on February 17, 2015.

 

  b. L-3 will reimburse Executive for reasonable attorney’s fees incurred in
connection with his review of this Agreement, up to a maximum of $5,000. This
reimbursement will be made within 30 days following the presentation by
Executive to L-3 of an invoice from the attorney, which invoice shall be
presented within 60 days following the Effective Date of this Agreement.

In consideration for Executive’s execution and non-revocation of the General
Release attached hereto as Exhibit B during the twenty-one (21) day period prior
to the last day of the Employment Period, and the other duties and obligations
set forth in this Agreement, including without limitation Executive’s completion
of the Transition Services to the reasonable satisfaction of L-3, L-3 agrees to
the following:

 

  c.

L-3 agrees to continue Executive’s employment from February 5, 2016 through the
Retirement Date (the “Supplemental Employment Period”). During the Supplemental
Employment Period (i) L-3 will continue paying to Executive his regular base

 

Page 3 of 21



--------------------------------------------------------------------------------

  salary payments (paid at the rate of $650,000 per annum and prorated for
partial periods, less applicable withholdings and deductions) and (ii) L-3 will
not separate Executive from employment other than for “Cause” as defined in the
agreement governing the restricted stock units issued to Executive on
February 17, 2015.

 

  d. By virtue of Executive’s continuing employment through the Retirement Date,
Executive will vest in the tranche of restricted stock units granted to him on
February 20, 2013 covering 5,844 shares of common stock, which tranche will vest
on February 20, 2016.

 

  e. By virtue of Executive’s continuing employment through the Retirement Date,
Executive will vest in the tranche of stock options granted to him on
February 20, 2013 covering 12,418 shares of common stock, the tranche of stock
options granted to him on February 19, 2014 covering 8,178 shares of common
stock and the tranche of stock options granted to him on February 17, 2015
covering 6,096 shares of common stock, which tranches will vest on February 20,
2016, February 19, 2016 and February 17, 2016, respectively.

 

  f.

L-3 shall pay Executive such amount, if any, as is earned by him under L-3’s
annual incentive plan, based on the 2015 full-year performance of the Aerospace
Systems segment; provided, that for purposes of this calculation,
(1) Executive’s target bonus shall be $271,000 (representing his original target
bonus of $650,000 for 2015, pro-rated to reflect the date on which he ceases
serving as President of the Aerospace Systems segment); (2) Executive’s
financial rating and organic operating income growth achievement shall be
identical to those calculated under L-3’s annual incentive plan for the
successor President of the Aerospace Systems segment based on the segment’s 2015
full-year performance (excluding any adjustments intended to eliminate the
impact of events occurring prior to the successor President’s assumption of his
new role); and (3) Executive’s

 

Page 4 of 21



--------------------------------------------------------------------------------

  personal rating shall be identical to his financial rating. Any amount so
earned by Executive, less applicable withholdings and deductions, shall be paid
to Executive in a single lump sum during 2016 at the same time annual incentive
plan payouts for 2015 performance are made to L-3’s then serving segment
presidents.

 

  g. To the extent that Executive elects to receive COBRA benefits, commencing
on the date such COBRA coverage begins, L-3 will pay, until December 31, 2016,
an amount equal to the employer portion of premiums that it currently pays for
Executive’s eligible medical coverage under plans offered by L-3 and currently
enjoyed by Executive. Executive will be responsible for paying any remaining
portion of the premiums during this time period. It is understood and agreed
that in the event Executive commences employment with a new employer prior to
December 31, 2016 and such employer provides medical benefits, L-3 shall cease
paying the COBRA benefit premiums upon the date of such commencement of
employment, and Executive agrees to promptly notify L-3 in writing of the date
of such commencement of new employment.

 

  h. Executive’s “Performance Awards” (as defined below) shall be treated
pursuant to the terms thereof, with Executive’s termination as of the Retirement
Date being treated as a “Qualified Termination” or “Qualified Separation” (each
as defined under the applicable Performance Award agreements) on the Retirement
Date. As used above, the term “Performance Awards” means the performance unit
awards and the performance cash awards granted to Executive on February 20,
2013, February 19, 2014 and February 17, 2015.

 

  7.

Section 409A. All payments to Executive that are described in this Agreement are
subject to applicable withholding taxes. In addition, each payment shall be
designated as a “separate payment” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and will be made subject
to compliance with Section 409A.

 

Page 5 of 21



--------------------------------------------------------------------------------

  Notwithstanding anything herein to the contrary, (i) if at the time of
Executive’s “separation from service” within the meaning of Section 409A of the
Code (which, for the avoidance of doubt, may occur earlier than the Retirement
Date) he is a “specified employee” as defined in Section 409A of the Code (and
any related regulations or other pronouncements thereunder) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder or
payable under any other compensatory arrangement between Executive and L-3 or
any of its affiliates as a result of such separation from service is necessary
in order to prevent any accelerated or additional tax under Section 409A of the
Code, then L-3 will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s separation from service (or the earliest date as is
permitted under Section 409A of the Code), at which point all payments deferred
pursuant to this Paragraph 7 shall be paid to Executive in a lump sum, and
(ii) if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner that does not cause such an accelerated or
additional tax. Additionally, nothing under this Agreement shall be deemed to
change the scheduled payment date(s) of any deferred compensation subject to
Section 409A of the Code to the extent that such a change in payment date would
be impermissible under Section 409A of the Code.

 

  8. No Claims Filed. Executive represents and warrants that he has not
instituted any action, complaint, charge, arbitration or any similar proceeding
against L-3 or the Released Parties based upon any conduct up to and including
the date of this Agreement.

 

  9. Confidential Information.

 

  a.

As a result of the position which he occupied, and the confidence placed in him,
Executive was entrusted with and had access to Confidential Information (defined
below), in order for him to carry

 

Page 6 of 21



--------------------------------------------------------------------------------

  out his responsibilities. Executive acknowledges that any Confidential
Information of L-3 derives independent value from not being readily known to or
ascertainable by proper means by others who may obtain value from its disclosure
or use. Executive agrees that Confidential Information is the sole property of
L-3 and Executive agrees that Executive will not use or disclose Confidential
Information or share, communicate or provide access to any Confidential
Information to any other person. Executive further agrees that any such use or
disclosure will constitute a misappropriation of Confidential Information of L-3
and a violation of this Agreement.

 

  b. “Confidential Information” means any non-public, confidential or personal
information or materials in any media (including oral, written, electronic or
digital) relating to L-3 and its directors, officers, affiliates, or employees,
or relating to L-3 or its affiliates’ past, current or future businesses,
activities, finances, personnel, transactions, assets, legal matters and matters
related to L-3’s ethics program (including without limitation complaints,
investigations, reports and responses). Confidential Information includes, but
is not limited to, any trade secrets, formulas, devices, inventions, methods,
techniques or processes, compilations of information, records and specifications
that are owned or licensed by L-3 and used in the operation of L-3’s business
and any other information of L-3 relating to its services and products (offered
or to be offered), research, development, marketing, pricing, clients and
prospective clients, business methods, strategies, business or marketing plans,
financial data, profit plans, know-how, minutes of meetings, notes,
instructions, correspondence, personnel information and capabilities, policies
or prospects. Confidential Information does not include any information that is
or becomes generally known to the public or industry, other than due to the
fault of Executive.

 

  c. Confidential Information also includes any legally privileged information
of L-3, including without limitation attorney work product, attorney-client
communications and legal strategies. Nothing contained in this Agreement shall
be construed as a waiver of any such privilege, and Executive acknowledges his
continuing obligation to maintain such privilege.

 

Page 7 of 21



--------------------------------------------------------------------------------

  d. Nothing contained in this Agreement is intended, nor shall it be construed
or applied, to restrict or inhibit Executive from communicating, cooperating or
filing a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”) or
otherwise making disclosures to any Governmental Entity as required or permitted
by applicable law, provided that in each case (a) such communications and
disclosures are consistent with applicable law and made in good faith and
(b) the information subject to such communication or disclosure was not obtained
by Executive through a communication that was subject to the attorney-client
privilege (unless such disclosure of that information would otherwise be
permitted by an attorney pursuant to 17 CFR 205.3(d)(2), applicable state
attorney conduct rules, or otherwise). Notwithstanding the foregoing, L-3
intends to fully preserve the attorney-client privilege, work product
protection, and any other privilege or similar protection belonging to L-3.

 

  10. Agreement Confidentiality. Neither Executive nor any of his
representatives, including without limitation any counsel advising or
representing him, shall publicize or disclose any information relating to
Executive’s retirement from employment with L-3, or discussions between the
Parties related to this Agreement, to any person or entity, other than
Executive’s spouse, counsel or accountant, or other advisors who may not
disclose or publicize such information, subject to Paragraph 9(d) above.
Executive acknowledges and agrees that the representations and warranties in
this Paragraph 10 are a material inducement for L-3 to enter into this
Agreement.

 

  11.

Non-Disparagement. Executive agrees that he will not, directly or indirectly,
communicate with any person or entity, including, without limitation, any of
L-3’s creditors, customers, suppliers, officers, licensees, business partners or
employees, or any member of the press or other media, about any aspect of the
business, prospects, operations, or financial

 

Page 8 of 21



--------------------------------------------------------------------------------

  condition of L-3 or the Released Parties, nor publish or make any statements
critical of L-3 or the Released Parties, in each case, which may in any way,
directly or indirectly, adversely affect or otherwise interfere with or malign
the business or reputation of L-3 or the Released Parties, subject to Paragraph
9(d) above.

 

  12. Non-Solicitation of Employees. Executive agrees that from the date hereof
and continuing for one year following the Retirement Date, he shall not, without
the prior written consent of L-3, directly or indirectly, either as principal,
manager, agent, consultant, officer, stockholder, partner, investor, lender or
employee or in any other capacity, on his own behalf or on behalf of any person,
firm or company, solicit or offer employment to any person who is or has been
employed by L-3 at any time during the one-year period immediately preceding
such solicitation.

 

  13. Non-Solicitation of Customers or Clients. Executive shall not, directly or
indirectly, for one year after the Retirement Date:

 

  a. solicit orders for any products or services offered by L-3 during the
two-year period prior to the Retirement Date from any customers or clients of
L-3 with whom Executive or employees reporting to Executive dealt during the
two-year period prior to the Retirement Date; or

 

  b. solicit or accept business from any customers or clients of L-3 with whom
Executive or employees reporting to Executive dealt during the two-year period
prior to the Retirement Date.

 

  14.

Non-Competition. Executive shall not, directly or indirectly and in any
capacity, for the period of one year after the Retirement Date, own, manage,
operate, finance, join, control or participate in the ownership, management,
operation, financing or control of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, any business or enterprise which (i) involves the use of Confidential
Information pertaining to L-3’s Aerospace Systems Group, (ii) is a competitor of
Aerospace Systems Group (as determined based on any business operations of
Aerospace Systems Group which exist or are planned as of the date of this
Agreement), or (iii) is owned or

 

Page 9 of 21



--------------------------------------------------------------------------------

  operated by a competitor of Aerospace Systems Group, directly or through an
affiliated or subsidiary organization. This Paragraph is not intended to
prohibit (a) the ownership by Executive of not more than 5 percent of any class
of securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
and Exchange Act of 1934, provided that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes part in its business, other than exercising rights
as a shareholder, or seeks to do any of the foregoing, or (b) service as a
member of a Board of Directors (or similar governing body) of a company,
provided that Executive has obtained in advance the written consent of L-3.

 

  15. Executive Breach. Executive agrees that in the event Executive breaches
any of Executive’s obligations under Paragraphs 9, 10, 11, 12, 13 or 14 of this
Agreement, L-3 shall have no further obligation to provide any outstanding
payments or benefits pursuant to Paragraph 6, above, and shall be entitled to
recover all amounts paid pursuant to Paragraph 6 and to obtain all other
remedies (including but not limited to injunctive relief) provided by law or
equity; provided, however, that Executive’s obligations under the Agreement
shall remain in full force and effect.

 

  16.

Jurisdiction. Executive agrees that if he violates this Agreement and
particularly the provisions of Paragraphs 9, 10, 11, 12, 13 or 14, L-3 will
suffer irreparable harm. Executive therefore agrees that in the event of any
action arising under or related to this Agreement, including but not limited to
enforcement of this Agreement by means of a temporary injunction and/or other
appropriate equitable relief, Executive consents to the jurisdiction of any
state or federal court sitting in New York, New York and Executive waives, and
agrees not to assert, as a defense in any such action or proceeding, that
Executive was not subject thereto or that venue is improper for lack of
residence, inconvenient forum or otherwise inappropriate. Executive agrees that
service of process may be made upon him by certified mail at his address last
known to L-3. Executive further agrees that, in the event the court grants
temporary or permanent injunctive or legal relief in favor of L-3, Executive
will also be liable for all

 

Page 10 of 21



--------------------------------------------------------------------------------

  costs incurred in connection therewith, including L-3’s reasonable attorney’s
fees. The Parties waive their right to a jury trial in all proceedings arising
under this Agreement.

 

  17. Reasonable Assistance. Executive agrees to cooperate with L-3, as
requested by the CEO, in assisting with the transition of business matters of
L-3, including ongoing or completed transactions, which he was involved in or
had obtained knowledge of as an employee of L-3. Executive further agrees to
cooperate with any internal L-3 investigations or investigations by any law
enforcement or governmental agency or regulatory or governing body. Such
cooperation shall include attending meetings as reasonably needed with company
or government officials, and if involved in litigation or other proceedings,
trial and deposition or other appearances, and providing truthful testimony. L-3
will reimburse Executive for reasonable travel, lodging, and similar expenses,
incurred in connection with any cooperation, consultation and advice rendered
under this Agreement and at the request of L-3. Following the Retirement Date,
L-3 will pay Executive an additional hourly rate of $250 for any such
cooperation.

 

  18. No Further Obligations. Executive understands and agrees that L-3’s
obligations set forth in this Agreement, which Executive is not otherwise
entitled to, are in lieu of any and all other amounts to which Executive might
be, is now, or may become entitled to receive from L-3 or any Released Parties
upon any claim whatsoever and, without limiting the generality of the foregoing,
Executive expressly waives any claim to employment or reinstatement to
employment, payment for salary, wages, back pay, front pay, interest, bonuses
(whether pursuant to L-3’s MIB bonus plan or otherwise), contributions to or
vesting in any employee benefit plans, profit sharing and/or equity generally,
damages, accrued vacation, accrued sick leave, medical benefits, life insurance
benefits, overtime, severance pay and attorneys’ fees or costs, except for those
expressly provided for in this Agreement and except for post-employment rights,
if any, that Executive may be entitled to under any of L-3’s insurance policies
or benefit plans and in accordance with their terms.

 

Page 11 of 21



--------------------------------------------------------------------------------

  19. References. Following the Retirement Date, Executive agrees to direct
inquiries from prospective employers to the L-3 Corporate Vice President of
Human Resources. L-3 agrees that, upon such an inquiry, it will provide a
reference of employment regarding Executive which shall include the dates of his
employment with L-3 and his last position held.

 

  20. ADEA Release. Executive acknowledges that Executive is waiving and
releasing any rights Executive may have under the Age Discrimination in
Employment Act (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive acknowledges that the consideration given for this
Agreement is in addition to anything of value to which Executive is already
entitled. Executive further acknowledges that Executive has been advised by this
writing that: (i) Executive should consult with an attorney prior to executing
this Agreement; (ii) Executive has up to twenty-one (21) days from the date
hereof to consider this Agreement and the General Release attached as Exhibit A,
and Executive will have the twenty-one (21) days prior to the end of the
Employment Period within which to consider the General Release attached as
Exhibit B, although Executive may, at Executive’s discretion, sign and return
the appropriate release at any time within such applicable twenty-one (21) day
period, in which case Executive waives all rights to the balance of the
applicable review period; (iii) Executive has seven (7) days following
Executive’s execution of this Agreement and General Release to revoke the
Agreement and General Release (the “Revocation Period”); (iv) this Agreement,
including the ADEA waiver, shall not be effective until the Revocation Period
has expired; and (v) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
Executive acknowledges that if Executive has not returned the signed Agreement
and General Release within the time permitted, then the offer of payments and
benefits set forth herein will expire by its own terms at such time. Executive
also recognizes that revocation of this Agreement must be in writing and must be
delivered to the L-3 Corporate Vice President of Human Resources, by certified
mail or courier service (signature of receipt required).

 

Page 12 of 21



--------------------------------------------------------------------------------

  21. Effective Date. This Agreement shall not become effective until the eighth
(8th) day following the date on which Executive signs this Agreement and General
Release (the “Effective Date”), provided Executive has not revoked the Agreement
and General Release, and Executive acknowledges that no payments or benefits
shall be due, owing or paid by or on behalf of L-3 unless and until this
Agreement becomes effective.

 

  22. Miscellaneous. L-3 represents that the officer signing this Agreement has
the authority to bind each of the entities on whose behalf he is signing to the
provisions of this Agreement. This Agreement shall be binding upon and inure to
the benefit of L-3’s successors and assigns, including any merged or successor
entities. By entering into this Agreement, neither L-3 nor Executive admits, and
specifically denies, any liability, wrongdoing or violation of any law, statute,
regulation or policy, and it is expressly understood and agreed that this
Agreement is being entered into solely for the purpose of amicably resolving all
matters in controversy of any kind whatsoever concerning Executive’s employment
and retirement from that employment.

 

  23. Complete Agreement. Executive acknowledges that, except as expressly set
forth herein, this Agreement constitutes the entire agreement between Executive
and L-3 concerning Executive’s employment and his retirement, and supersedes all
prior and contemporaneous oral and written agreements, understandings and
representations, including any oral promises made by anyone at L-3. This
Agreement may not be modified or changed except by written instrument executed
by both Parties.

 

  24. Choice of Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to conflict of law principles. If any provision in this Agreement is held
by a court of competent authority to be invalid or unenforceable for any reason,
the remaining provisions shall be construed as if the invalid or unenforceable
provision had not been included. In the event that any provision of this
Agreement is found by a court of competent authority to be more restrictive than
permitted by applicable law, such provision shall be limited to the extent
permitted by law.

 

Page 13 of 21



--------------------------------------------------------------------------------

Dated: June 2, 2015

                /s/ John C. McNellis

                John C. McNellis Dated: June 2, 2015 L-3 Communications
Corporation By:

/s/ Kevin Weiss

        Kevin Weiss         Corporate Vice President,         Human Resources

 

Page 14 of 21



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

L-3 Communications Corporation (hereinafter, “L-3”) and John C. McNellis
(hereinafter “Executive” or the “Releasor”) have entered into a confidential
Retirement Agreement (the “Agreement”) dated as of June 2, 2015 concerning the
terms and conditions of Executive’s employment and retirement from employment.
Executive has agreed to execute this General Release. This General Release and
the Agreement shall be considered together as one document.

In consideration for Executive’s signing (and not revoking during the Revocation
Period provided for in the Agreement) this General Release, L-3 will provide
Executive with the payments and other benefits and obligations described in the
Agreement on the terms set forth therein. These benefits are available to
Executive only as consideration for timely signing (and not revoking) the
Agreement and General Release.

Executive, for and in consideration of the payments and other obligations
contained in Paragraphs 6(a) through 6(b) of the Agreement, and for other good
and valuable consideration, hereby releases, waives and forever discharges, and
by this General Release does release, waive and forever discharge, L-3,
including any successors and assigns, subsidiaries, affiliates, related
entities, merged entities and parent entities, and their respective officers,
directors, stockholders, employees, benefit plan administrators and trustees,
agents, attorneys, insurers, representatives, affiliates, successors and assigns
(collectively, the “Released Parties”) of and from any and all claims, debts,
obligations, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits or causes whatsoever, whether known or unknown, of every
kind and nature whatsoever, which may heretofore have existed or which may now
exist, arising from Executive’s employment with L-3, Executive’s retirement from
that employment or otherwise, which Executive ever had or now has upon or by
reason of any matter, cause or thing, up to and including the day on which
Executive signs this General Release. Executive agrees that this General Release
constitutes a full, complete and knowing waiver and release of all such claims,
whether arising under common law, policy, contract (whether oral or written,
express or implied), tort law or any other local, state or federal law,
regulation or ordinance. Such released claims include, but are not limited to,
all claims or causes of action for discrimination, defamation, libel, personal

 

Page 15 of 21



--------------------------------------------------------------------------------

injury or property damage claims, as well as those arising under the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, Title VII of
the Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973,
Sections 1981 through 1988 of Title 42 of the United States Code, the Age
Discrimination in Employment Act of 1967, the Family and Medical Leave Act of
1993, the Equal Pay Act of 1963, the Occupational Safety and Health Act of 1970,
the New York Human Rights Law, the New York Executive Law, the Administrative
Code of the City of New York, and all other federal, state and local laws
(including the common law) of any type or description relating to employment
matters, arising out of or derivative from Executive’s employment with L-3, his
retirement from employment with L-3 or otherwise.

This release of claims includes, but is not limited to, Executive’s waiver and
release of any right or claim that he may have or assert to compensation, wages,
overtime, back pay, reinstatement or re-employment, profit sharing and/or equity
generally, bonuses, benefits of any kind or any nature arising or derivative
from his employment with L-3, his retirement from employment with L-3, or
otherwise, including but not limited to those arising in tort, contract or any
statute. This General Release is not intended to affect Executive’s rights, if
any, to post-termination benefits to which he may be entitled under L-3 benefit
plans and in accordance with their terms, Executive’s rights under the
Agreement, or claims that cannot be waived as a matter of law.

By signing this Agreement and General Release, Executive acknowledges that
Executive has relied entirely upon Executive’s own judgment, and that Executive
has had the opportunity to consult with legal, financial and other personal
advisors of Executive’s own choosing in assessing whether to execute this
Agreement and General Release. Executive represents and warrants that no
representation, statement, promise, inducement, threat or suggestion has been
made by L-3 or any other Released Parties to influence Executive to sign this
Agreement and General Release except such statements as are expressly set forth
herein. Executive understands that by signing this Agreement and General
Release, Executive is releasing L-3 of all claims against it. Executive has read
this Agreement and General Release and understands its terms, Executive has been
given a reasonable period of time to consider its terms and effect and to ask
any questions Executive may have, and Executive voluntarily agrees to the terms
of this Agreement and General Release.

 

Page 16 of 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the RELEASOR has hereunto set his hand and seal the 2nd day
of June, 2015.

 

/s/ John C. McNellis

John C. McNellis

 

STATE OF Colorado ) : ss.: COUNTY OF El Paso )

On June 2, 2015, before me personally came John C. McNellis, to me known and
known to me to be the individual described herein, and who executed the
foregoing General Release, and duly acknowledged to me that he executed the
same.

 

/s/ Matthew W. Parra

Notary Public

 

Page 17 of 21



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

L-3 Communications Corporation (hereinafter, “L-3”) and John C. McNellis
(hereinafter “Executive” or the “Releasor”), have agreed it is mutually
advantageous for Executive’s employment with L-3 to end on February 26, 2016,
and have entered into a confidential Retirement Agreement (the “Agreement”)
dated as of June 2, 2015 concerning the terms and conditions of Executive’s
employment and retirement from employment. Executive has agreed to execute this
General Release. This General Release and the Agreement shall be considered
together as one document.

In consideration for Executive’s signing (and not revoking during the Revocation
Period provided for below) this General Release, L-3 will provide Executive with
the payments and other benefits and obligations described in the Agreement on
the terms set forth therein. These benefits are available to Executive only as
consideration for timely signing (and not revoking) this General Release.

Executive, for and in consideration of the payments and other obligations
contained in Paragraphs 6(c) through 6(h) of the Agreement, and for other good
and valuable consideration, hereby releases, waives and forever discharges, and
by this General Release does release, waive and forever discharge, L-3,
including any successors and assigns, subsidiaries, affiliates, related
entities, merged entities and parent entities, and their respective officers,
directors, stockholders, employees, benefit plan administrators and trustees,
agents, attorneys, insurers, representatives, affiliates, successors and assigns
(collectively, the “Released Parties”) of and from any and all claims, debts,
obligations, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits or causes whatsoever, whether known or unknown, of every
kind and nature whatsoever, which may heretofore have existed or which may now
exist, arising from Executive’s employment with L-3, Executive’s retirement from
that employment or otherwise, which Executive ever had or now has upon or by
reason of any matter, cause or thing, up to and including the day on which
Executive signs this General Release. Executive agrees that this General Release
constitutes a full, complete and knowing waiver and release of all such claims,
whether arising under common law, policy, contract (whether oral or written,
express or implied), tort law or any other local, state or federal law,
regulation or ordinance. Such released claims include, but are not limited to,
all claims or causes of action for discrimination, defamation, libel, personal

 

Page 18 of 21



--------------------------------------------------------------------------------

injury or property damage claims, as well as those arising under the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, Title VII of
the Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973,
Sections 1981 through 1988 of Title 42 of the United States Code, the Age
Discrimination in Employment Act of 1967, the Family and Medical Leave Act of
1993, the Equal Pay Act of 1963, the Occupational Safety and Health Act of 1970,
the New York Human Rights Law, the New York Executive Law, the Administrative
Code of the City of New York, and all other federal, state and local laws
(including the common law) of any type or description relating to employment
matters, arising out of or derivative from Executive’s employment with L-3, his
retirement from employment with L-3 or otherwise.

This release of claims includes, but is not limited to, Executive’s waiver and
release of any right or claim that he may have or assert to compensation, wages,
overtime, back pay, reinstatement or re-employment, profit sharing and/or equity
generally, bonuses, benefits of any kind or any nature arising or derivative
from his employment with L-3, his retirement from employment with L-3, or
otherwise, including but not limited to those arising in tort, contract or any
statute. This General Release is not intended to affect Executive’s rights, if
any, to post-termination benefits to which he may be entitled under L-3 benefit
plans and in accordance with their terms, Executive’s rights under the
Agreement, or claims that cannot be waived as a matter of law.

Executive acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act (“ADEA”) and
that this waiver and release is knowing and voluntary. Executive acknowledges
that the consideration given for this General Release is in addition to anything
of value to which Executive is already entitled. Executive further acknowledges
that Executive has been advised by this writing that: (i) Executive should
consult with an attorney prior to executing this General Release; (ii) Executive
has up to twenty-one (21) days following January 15, 2016 within which to
consider this General Release, although Executive may, at Executive’s
discretion, sign and return the General Release at any time on or after
January 15, 2016, in which case Executive waives all rights to the balance of
this twenty-one (21) day review period; (iii) Executive has seven (7) days
following Executive’s execution of this General Release to revoke this General
Release (the “Revocation Period”); (iv) this General Release, including the ADEA
waiver, shall not be effective until the Revocation Period has expired; and
(v) nothing in the Agreement or the General Release prevents or precludes
Executive from challenging or seeking a

 

Page 19 of 21



--------------------------------------------------------------------------------

determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Executive acknowledges that if Executive
has not returned the signed General Release within the time permitted, then the
offer of payments and benefits set forth in Paragraphs 6(c) through 6(h) of the
Agreement will expire by its own terms at such time. Executive also recognizes
that revocation of this General Release must be in writing and must be delivered
to the L-3 Corporate Vice President of Human Resources, by certified mail or
courier service (signature of receipt required).

This General Release shall not become effective until the eighth (8th) day
following the date on which Executive signs this General Release (the “Exhibit B
Effective Date”), provided Executive has not revoked this General Release, and
Executive acknowledges that no payments or benefits under Paragraphs 6(c)
through 6(h) of the Agreement shall be due, owing or paid by or on behalf of L-3
unless and until this General Release becomes effective.

Executive represents and warrants that he has not instituted any action,
complaint, charge, arbitration or any similar proceeding against L-3 or the
Released Parties based upon any conduct up to and including the date of this
General Release. Executive further represents and warrants that he has complied
and will continue to comply with the terms of the Agreement, including but not
limited to Paragraphs 9 through 14 thereof, and also that he has returned to L-3
all of its property, equipment, credit cards, documents and records, including
materials generated or collected by Executive during the course of Executive’s
employment and including Confidential Information, all of which are the property
of L-3.

By signing this Agreement and General Release, Executive acknowledges that
Executive has relied entirely upon Executive’s own judgment, and that Executive
has had the opportunity to consult with legal, financial and other personal
advisors of Executive’s own choosing in assessing whether to execute this
Agreement and General Release. Executive represents and warrants that no
representation, statement, promise, inducement, threat or suggestion has been
made by L-3 or any other Released Parties to influence Executive to sign this
Agreement and General Release except such statements as are expressly set forth
herein. Executive understands that by signing this Agreement and General
Release, Executive is releasing L-3 of all claims against it. Executive has read
this Agreement and General Release and understands its terms, Executive has been
given a reasonable period of time to consider its terms and effect and to ask
any questions Executive may have, and Executive voluntarily agrees to the terms
of this Agreement and General Release.

 

Page 20 of 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the RELEASOR has hereunto set his hand and seal the
        day of                                         , 2016.

 

 

John C. McNellis

 

STATE OF ) : ss.: COUNTY OF )

On                          ,     , before me personally came
                    , to me known and known to me to be the individual described
herein, and who executed the foregoing General Release, and duly acknowledged to
me that he executed the same.

 

 

Notary Public

 

Page 21 of 21